UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1889


DONNISE BATTON,

                  Plaintiff – Appellant,

          v.

COMMUNICATION   WORKERS OF AMERICA, AFL-CIO; COMMUNICATION
WORKERS   OF    AMERICA,  LOCAL  2202;  VERIZON  VIRGINIA,
INCORPORATED,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00426-MSD-LRL)


Submitted:   April 28, 2015                 Decided:   October 8, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, HAWKINS LAW FIRM, PC, Richmond,
Virginia, for Appellant. SuAnne Hardee Bryant, DAVIS LAW GROUP,
PC, Chesapeake, Virginia; Linda M. Martin, WILLIG, WILLIAMS &
DAVIDSON,    Philadelphia,    Pennsylvania;    Patricia   A.   Dunn,
JONESDAY,   Washington,    D.C.;   Brandon  J.    Lester,  JONESDAY,
Pittsburg, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donnise Batton appeals the district court’s order granting

summary judgment to Defendants in this action filed pursuant to

Section 301 of the Laobr Management Relations Act.                             We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm    for     the    reasons        stated     by    the   district    court.

Batton v.     Commc’ns       Workers    of       Am.,   No.   2:13-cv-00426-MSD-LRL

(E.D. Va. Aug. 4, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this    court    and       argument    would   not     aid   the

decisional process.

                                                                               AFFIRMED




                                             2